UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6174



KEVIN COLEMAN,

                                              Plaintiff - Appellant,

          versus


SCDC; CALVIN ANTHONY; CAPTAIN PICKNEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry M. Herlong, Jr., District
Judge. (CA-00-3595-10-20BD)


Submitted:   May 31, 2001                     Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Coleman appeals the district court’s order denying re-

lief without prejudice on his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   Coleman v. South Carolina Dep’t of Corr., No. CA-

00-3595-10-20BD (D.S.C. filed Jan. 4, 2001; entered Jan. 5, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2